   Case 2:20-cr-00007-SDW Document 20 Filed 04/29/20 Page 1 of 1 PageID: 53
                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                  *
                               *
    v.                         *      CRIM. NO. 20-007 (SDW)
                               *
Davon Webb                     *
                               *
                             *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
            FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

1) Consent of Defendant and Defendant's desire to proceed at this time; and 2) Defendant is pending an
anticipated concurrent State sentence.


Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




                                                                      s/ Susan D. Wigenton
Date: April 29, 2020                                                        April 29, 2020
                                                                   Honorable Susan D. Wigenton
                                                                   United States District Judge
